NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


BRUNO DIPASQUALE,                           )
                                            )
              Appellant,                    )
                                            )
v.                                          )      Case No. 2D17-5145
                                            )
LISETTE DIPASQUALE,                         )
                                            )
              Appellee.                     )
                                            )

Opinion filed October 30, 2019.

Appeal from the Circuit Court for Collier
County; Joseph G. Foster, Judge.

David R. Hazouri and Raymond J. Rafool of
Rafool, LLC, Miami, for Appellant.

Cynthia B. Hall and Brian M. Silverio of
Silverio & Hall, Naples, for Appellee.




PER CURIAM.


              Affirmed.


NORTHCUTT, BLACK, and SALARIO, JJ., Concur.